Citation Nr: 1300230	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  06-17 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus to include secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 

INTRODUCTION

The Veteran served on active duty from March 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded this case in June 2010, September 2010, and January 2012.


FINDINGS OF FACT

1.  The only competent medical opinions of record show that the Veteran's type II diabetes mellitus is due to genetics, age and personal habits of living including weight gain.

2.  There is affirmative evidence to the contrary showing that the appellant's type II diabetes mellitus is not due to his exposure to herbicides in Vietnam. 

3.  The Veteran's diabetes mellitus, type II, is not the result of disease or injury during his active service. 

4.  Diabetes mellitus was not manifested to a compensably disabling degree within the first year after the Veteran completed his active service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in December 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was readjudicated in September 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  As noted, the case was remanded in June 2010, September 2010 and January 2012 for further development.  Thereafter, there has been substantial compliance with the Board's remand directives, and there is no evidence that additional records have yet to be requested, or that additional development is in order.

Pertinent Law and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Diabetes mellitus, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.09.

If a veteran was exposed to an herbicide agent during active service, certain diseases, including type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e). 

The regulation defines "herbicide agent" and requires that the disease subject to the presumption be manifest to at least 10 percent.  It provides that a veteran who served in the Republic of Vietnam from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6).  

In this case, the evidence shows the Veteran was in Vietnam during the relevant time period, there is no affirmative evidence that he was not exposed to herbicide agents and there is no dispute that the diabetes mellitus is at least 10 percent disabling. 

The presumption of service-connection can be rebutted and the regulation providing the presumption specifically requires that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  That regulation provides that evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  The expression "affirmative evidence to the contrary" will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the disease was not incurred in service.  38 C.F.R. § 3.307(d) (2012). 

Discussion

The Veteran contends that he developed type II diabetes as a result of Agent Orange exposure while in Vietnam.  He asserts that while returning home on emergency leave in December 1971 he was at Da Nang Airport in the Republic of Vietnam for 30 to 60 minutes.  He testified at a Board videoconference hearing in August 2010 that he was transported from the U.S.S Enterprise to DaNang airport where he had 30 to 60 minutes layover prior to traveling on to Japan.  He later asserted that he was in DaNang for up to 90 minutes.  He submitted a service personnel record showing that he was granted emergency leave in December 1971.  In light of the Veteran's credible statements and evidence showing that he was granted emergency leave in December 1971, the Board concluded that the Veteran did step foot on the land mass in the Republic of Vietnam.  See Board remands dated in September 2010 and January 2012. 

The Veteran's service treatment records do not show any diagnosis of diabetes, findings of elevated blood sugar, or sugar in the urine.  Laboratory studies performed in August 1971 included a urinalysis that disclosed a specific gravity of 1.028 and was negative for sugar and albumin.  On examination for separation from service, in December 1971, a physician found the Veteran's endocrine system to be normal.  

The record is devoid of evidence from a physician or other medical professional identifying anything in service as being an early manifestation of the Veteran's diabetes mellitus.  Moreover, there is no competent medical evidence that diabetes mellitus was manifested to any degree within the year after the Veteran completed his active service.  

The Veteran was first found to have diabetes mellitus in 2002.  There is a letter dated in August 2004 from T. H. Shaner, DO, who said that the Veteran began established care with him, in June 2004, and had already been diagnosed as having type 2 diabetes.  He explained that the Veteran was apparently diagnosed as having diabetes mellitus type 2 early in 2002 when he was evaluated for an aortic valve replacement after having been diagnosed with aortic stenosis from a bicuspid aortic valve.  This is consistent with the Veteran's August 2004 claim for service connection for diabetes mellitus wherein he reported that this disability began in 2002.  VA treatment records on file and in the Virtual VA system from September 2009 to November 2011 show that the Veteran continued to received treatment for diabetes mellitus type II.  

In light of evidence showing that the Veteran was obese (see VA treatment record dated in September 2009) and has a family history of diabetes (see June 2004 private treatment record showing that the Veteran's mother passed away due to complications of diabetes), he was afforded two VA examinations.  The first was conducted in March 2011 by an internist.  The second was conducted in May 2012 by an endocrinologist.  The purpose of the Veteran's examinations was to obtain medical clarification regarding the etiology of the diabetes mellitus. 

In conjunction with the examinations above, the examiners reviewed the Veteran's claims file to include his medical history as well as pertinent tests and laboratory studies.  The examiners noted that Vietnam service had been confirmed with the March 2011 examiner reporting that the Veteran spend 30 to 60 minutes at the DaNang airport, and the May 2012 examiner reporting he was at the airport for 60 to 90 minutes.  After a review of the evidence and an examination of the appellant the March 2011 examiner opined that it was more likely than not that the Veteran's type 2 diabetes mellitus was not incurred by exposure to Agent Orange while he was at the Da Nang airport in Vietnam for 30 to 60 minutes.  He reasoned that it was far more likely, that is, a probability greater than 50 percent, that the Veteran developed type 2 diabetes mellitus as a result of the combination of his genetic inheritance due to his mother having the disease, and his obesity, which the examiner said was the major additional risk factor in the development of type 2 diabetes mellitus.  He went on to opine that given the fact that the Veteran had been in Vietnam for 30 to 60 minutes, it was far less likely than a 50 percent probability that this resulted in significant exposure to Agent Orange. 

The May 2012 examiner similarly concluded that the Veteran's exposure in Vietnam had nothing to do with the onset of diabetes mellitus type 2.  He opined that this was a regular routine case of diabetes mellitus type 2.  It was opined that the disorder came with age, and was more genetically as well as usually brought on by the personal habits of living, weight gain, and other usual habits which can bring on the run of the type 2 diabetes mellitus.  He explained that there was really no evidence anywhere to suggest that the Veteran's stay in Vietnam or exposure to air in Vietnam, for 60 to 90 minutes, which happened approximately 35 to 40 years earlier, would probably bring on diabetes presently.  The examiner reiterated that he was "quite reasonably certain" in his opinion that they were dealing with conventional type 2 diabetes mellitus, which was more genetically as well as physically oriented in terms of personal habits of eating.

The March 2011 and May 2012 VA examiners' opinions reflect sound medical judgment and reasoning in making determinations relative to the effect of intercurrent injury or disease.  They represent "affirmative evidence to the contrary" showing what would, in sound medical reasoning and in consideration of all evidence of record, support a conclusion that the Veteran's diabetes mellitus type II was not incurred in service.  While the Veteran may believe that his postservice diabetes mellitus is related to inservice exposure to herbicides, he lacks the specialized medical expertise that is necessary in order to make such an association.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, as the only competent medical opinions addressing the etiology of the disorder meet the standard for affirmative evidence to the contrary, the Board must conclude that the evidence rebuts the presumption that the Veteran's diabetes is the result of his exposure to Agent Orange while serving in Vietnam.  

In light of the foregoing, the preponderance of evidence is against the claim for service connection for diabetes mellitus type II.  Accordingly, as the benefit of the doubt doctrine is not applicable in this appeal, the appeal must be denied.  38 U.S.C.A. § 5107(b).  



ORDER

Entitlement to service-connection for diabetes mellitus is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


